

116 HR 8074 IH: Veterans Health Care Stamp Act
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8074IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Mr. Burgess introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a Veterans Health Care Stamp.1.Short titleThis Act may be cited as the Veterans Health Care Stamp Act.2.Veterans Health Care Stamp(a)In generalIn order to afford a convenient way for members of the public to contribute to funding for the medical care and treatment of veterans, the United States Postal Service shall provide for the issuance and sale of a special postage stamp which shall be known as the Veterans Health Care Stamp.(b)Terms and conditionsThe issuance and sale of the Veterans Health Care Stamp shall be governed by section 416 of title 39, United States Code (as last in effect, if expired), except that—(1)all amounts becoming available from the sale of the stamp shall be transferred to the Department of Veterans Affairs in accordance with section 416(d) of such title; and(2)the stamp—(A)shall be issued in time for Veterans Day of each year;(B)shall bear such illustration, depiction, design, or other image as the United States Postal Service shall determine; and(C)shall not be subject to any numerical limitation under section 416(e)(1)(C) of such title.